Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered September 26, 2007, convicting defendant, after a jury trial, of course of sexual conduct against a child in the first degree, and sentencing him to a term of 1272 to 25 years, unanimously affirmed.
The court properly received evidence of uncharged crimes to complete the victim’s narrative, describe the events leading up to the charged crime and explain the relationship between defendant and the victim (see People v Leeson, 12 NY3d 823, 827 [2009]; People v Dorm, 12 NY3d 16, 19 [2009]), as well as to place the events in question in a believable context and explain the victim’s delay in reporting defendant’s conduct (see People v Rosario, 34 AD3d 370 [2006], lv denied 8 NY3d 949 [2007]). Although the evidence was extensive, it was not unduly inflammatory and the court’s thorough limiting instruction was sufficient to minimize any possible prejudice.
Defendant’s arguments concerning the prosecutor’s opening statement and summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. Concur—Mazzarelli, J.P., Saxe, Moskowitz, Renwick and Richter, JJ.